936 F.2d 572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas E. BILLINGS, Petitioner,v.Elizabeth DOLE, Secretary of Labor, Respondent,Tennessee Valley Authority, Intervenor.
No. 90-3891.
United States Court of Appeals, Sixth Circuit.
July 1, 1991.

Before KENNEDY, BOYCE F. MARTIN, Jr., and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Petitioner Douglas E. Billings appeals pro se from a final decision and order entered by the Secretary of Labor ("Secretary") adopting the Administrative Law Judge's ("ALJ") recommendation to dismiss petitioner's complaint which alleged violations of the whistleblowing provisions of the Energy Reorganization Act of 1974, 42 U.S.C. Sec. 5851 (1988).1


2
Having carefully considered the arguments of counsel, and the record and the briefs filed by the parties, we are unable to say that the Secretary erred in dismissing petitioner's complaint.  Further, because the Secretary's September 25, 1990 final decision and order adopting the ALJ's findings adequately resolve the issues raised on appeal, the issuance of a written opinion by the court would serve no useful purpose.  Accordingly, the Secretary's dismissal of petitioner's complaint is AFFIRMED for the reasons stated in her September 25, 1990 final decision and order.



1
 Jurisdiction is conferred upon this court to review the Secretary's final order under 42 U.S.C. Sec. 5851(b)